DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 August 2020, 17 November 2020, 21 January 2021 and 19 July 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

i.	Claims 1, 9 – 12, 15, 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (2017/0345366) in view of Jang (2017/0287395; hereinafter Hwan).

Regarding claim 1, Jang discloses a light emission control driver ([0002]; Figure 1) comprising: 
stages (Comprising 120...160) configured to supply an emission control signal [0027] to emission control lines (EM1...EM3), wherein each of the stages (Figure 4) comprises: 
an input circuit (Comprising M1...M3) configured to control a voltage of a first node (N2) and a voltage of a second node (N1/Q) based on a first clock signal (CLK1) and one of an emission start signal (FLM) and a carry signal of a previous stage among the stages (CARRY; [0028]); 
a first main circuit (Comprising M5, M6, C2) configured to control a voltage of a third node (QB) based on the voltage of the first node (N2) and a second clock signal (CLK2); 
a second main circuit (Comprising M8, C3) configured to control the voltage of the third node (QB) based on the voltage of the second node (N1/Q) such that the third node (QB) has a voltage level opposite a voltage level of the second node (Figure 3: SC1, SC3 respectively carried along portions of N1/Q and QB, shown for periods with voltage levels opposite one another); 
an output circuit (Comprising M01, M02) configured to control the emission control signal (EM) output to an output terminal (EML) based on the voltage of the second node (N1/Q) and the voltage of the third node (QB).  
Jang does not explicitly disclose the driver further comprising a first auxiliary circuit configured to control a low level output of the emission control signal such that the emission control signal is further lowered from a first low level to a second low level based on the second 
In the same field of endeavor, Hwan discloses an emission driver ([0002]; 150 of Figure 1) whose collection of stages (Figure 3: CS1...CSN; Figure 4) each house a corresponding first auxiliary circuit (Comprising M9, M10) configured to control a low level output of the emission control signal (EM1) such that the emission control signal is further lowered from a first low level (MV of Figure 5) to a second low level (L) based on the second clock signal (D_CLK1); and a second auxiliary circuit (Comprising M8 of Figure 4) configured to control the low level output of the emission control signal (EM1) in a single step from a high level (H of Figure 5) to the second low level (L) based on the voltage of the second node (Q of Figure 4).  This is among the measures by which fine luminance adjustment may be achieved [0056].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the driver of Jang to be modified as further comprising a first auxiliary circuit configured to control a low level output of the emission control signal such that the emission control signal is further lowered from a first low level to a second low level based on the second clock signal; and a second auxiliary circuit configured to control the low level output of the emission control signal in a single step from a high level to the second low level based on the voltage of the second node, in view of the teaching of Hwan to facilitate fine luminance adjustment.  




Regarding claim 10, Jang in view Hwan discloses the light emission control driver of claim 1.  Jang discloses the driver wherein the first main circuit comprises: a sixth transistor (M6 of Figure 4) coupled between the third node (QB) and a sixth node (N5), the sixth transistor comprising a gate electrode coupled to a third input terminal configured to receive the second clock signal (CLK2); a seventh transistor (M5) coupled between the sixth node (N5) and the third input terminal (Receiving CLK2), the seventh transistor comprising a gate electrode coupled to the first node (N2); and a second capacitor (C2) coupled between the sixth node (N5) and the first node (N2).  

Regarding claim 11, Jang in view Hwan discloses the light emission control driver of claim 1.  Jang discloses the driver wherein the second main circuit comprises: an eighth transistor (M8 of Figure 4) coupled between a first power source (VGH) and the third node (QB), the eighth transistor comprising a gate electrode coupled to the second node (N1/Q); and 

Regarding claim 12, Jang in view Hwan discloses the light emission control driver of claim 1.  Jang discloses the driver wherein the output circuit comprises: a ninth transistor (M02 of Figure 4) coupled between a first power source (VGH) and the output terminal (EML), the ninth transistor comprising a gate electrode coupled to the third node (QB); and a tenth transistor (M01) coupled between the output terminal (EML) and a second power source (VGL), the tenth transistor comprising a gate electrode coupled to the second node (N1/Q).  

Regarding claim 15, Jang discloses a display device [0002] comprising: 
pixels (Within 510 of Figure 6; [0131]); 
a scan driver (520) configured to supply a scan signal to the pixels [0134]; 
a data driver (530) configured to supply a data signal to the pixels [0134]; 
a light emission control driver (540) comprising stages (Figure 1: 120...160) configured to supply an emission control signal to the pixels [0135]; and 
a timing controller (550 of Figure 6) configured to control driving of the scan driver (520), the data driver (530), and the light emission control driver (540; [0134]), wherein each of the stages comprises: 


a first main circuit (Comprising M5, M6, C2) configured to control a voltage of a third node (QB) based on the voltage of the first node (N2) and a second clock signal (CLK2); 
a second main circuit (Comprising M8, C3) configured to control the voltage of the third node (QB) based on the voltage of the second node (N1/Q) such that the third node (QB) has a voltage level opposite a voltage level of the second node (Figure 3: SC1, SC3 respectively carried along portions of N1/Q and QB, shown for periods with voltage levels opposite one another); 
an output circuit (Comprising M01, M02) configured to control an emission control signal (EM) output to an output terminal (EML) based on the voltage of the second node (N1/Q) and the voltage of the third node (QB).  
Jang does not explicitly disclose the device further comprising a first auxiliary circuit configured to control a low level output of the emission control signal such that the emission control signal is further lowered from a first low level to a second low level based on the second clock signal; and a second auxiliary circuit configured to control the low level output of the emission control signal in a single step from a high level to the second low level based on the voltage of the second node.  


It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Jang to be modified as further comprising a first auxiliary circuit configured to control a low level output of the emission control signal such that the emission control signal is further lowered from a first low level to a second low level based on the second clock signal; and a second auxiliary circuit configured to control the low level output of the emission control signal in a single step from a high level to the second low level based on the voltage of the second node, in view of the teaching of Hwan to facilitate fine luminance adjustment.  

Regarding claim 18, Jang in view Hwan discloses the display device of claim 15.  Jang discloses the device wherein the output circuit comprises: a ninth transistor (M02 of Figure 4) coupled between a first power source (VGH) and the output terminal (EML), the ninth transistor comprising a gate electrode coupled to the third node (QB); and a tenth 

Regarding claim 19, Jang in view Hwan discloses the display device of claim 15.  Jang discloses the device wherein: periods of the first clock signal and the second clock signal are equivalent [0051].
Jang does not expressly state the device being provided wherein the first clock signal and the second clock signal have a phase difference of a half period. 
However, Hwan’s emission driver [0002] functions under control of first (CLK1 of Figure 5) and second (CLK2) clock signals both lasting two horizontal periods (2H) and offset from one another by a single horizontal period (1H; [0051], [0052]).  This is among the measures by which fine luminance adjustment may be achieved [0056].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Jang to be modified wherein the first clock signal and the second clock signal have a phase difference of a half period in view of the teaching of Hwan to facilitate fine luminance adjustment.

Regarding claim 20, Jang in view of Hwan discloses the display device of claim 15.  Jang discloses the device wherein the carry signal comprises an emission control signal of the previous stage [0028].  

Jang in view Hwan, as applied to claim 1 above, and further in view of Lee et al. (2017/0365211; hereinafter Lee; this combination of references hereinafter referred to as JHL).

Regarding claim 4, Jang in view of Hwan discloses the light emission control driver of claim 1.  
Jang in view of Hwan does not explicitly disclose the driver further comprising: a twelfth transistor configured to limit a voltage drop width of the second node, the second node being coupled between the input circuit and the output circuit.  
However, Lee discloses stages of a display device [0002] emission driver (30 of Figures 1, 3) comprising (Figure 4) a transistor (M2) formed between input (210) and output (220) units, maintaining voltage of the second node (N2) formed between input and output units, preventing characteristics of an input unit transistor  from changing [0098]. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the driver of Jang to be modified as further comprising: a twelfth transistor configured to limit a voltage drop width of the second node, the second node being coupled between the input circuit and the output circuit in view of the teaching of Lee to prevent characteristics of an input unit transistor from changing.  

Regarding claim 5, JHL discloses the light emission control driver of claim 4.  
Jang does not expressly state the driver being provided wherein: the twelfth transistor is coupled between the second node and a fourth node; and the twelfth transistor comprises a gate electrode coupled to the second power source.  

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the driver of Jang to be modified wherein the twelfth transistor is coupled between the second node and a fourth node; and the twelfth transistor comprises a gate electrode coupled to the second power source, in view of the teaching of Lee to prevent characteristics of an input unit transistor from changing.  

Regarding claim 6, JHL discloses the light emission control driver of claim 5.  
Jang does not expressly state the driver being provided wherein the first auxiliary circuit is configured to lower a voltage of the fourth node based on the voltage of the fourth node and the second clock signal.  
However, Hwan’s emission driver ([0002]; 150 of Figure 1) applies pull-down circuit (156 of Figure 4) to the fourth node (Q) using a clock signal (D_CLK1) applied as an input to the pull-down circuit.  This is among the measures by which fine luminance adjustment may be achieved [0056].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the driver of Jang to be modified wherein the first auxiliary circuit is configured to lower a voltage of the fourth node based on the voltage of the fourth node and the second clock signal in view of the teaching of Hwan to facilitate fine luminance adjustment.  

Regarding claim 7, JHL discloses the light emission control driver of claim 6.  
Jang does not expressly state the driver being provided wherein the first auxiliary circuit comprises: a third capacitor coupled between the fourth node and a seventh node; a third transistor coupled between the seventh node and a third input terminal configured to receive the second clock signal, the third transistor comprising a gate electrode coupled to the fourth node; and a second transistor coupled between a first power source and the seventh node, the second transistor comprising a gate electrode coupled to the first node.  
However, Hwan’s emission driver ([0002]; 150 of Figure 1) is formed with the first auxiliary circuit comprising: a third capacitor (C1 of Figure 4) coupled between the fourth node (Coupled to Q) and a seventh node (Connection node between M9, M10); a third transistor (M10) coupled between the seventh node (Aforementioned connection node shared with M9) and a third input terminal configured to receive the second clock signal (D_CLK1), the third transistor comprising a gate electrode coupled to the fourth node (Coupled to Q); and a second transistor (M9) coupled between a first power source (VGH) and the seventh node (Shared with M10), the second transistor comprising a gate electrode coupled to the first node (QB).  This is among the measures by which fine luminance adjustment may be achieved [0056].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the driver of Jang to be modified wherein the first auxiliary circuit comprises: a third capacitor coupled between the fourth node and a seventh node; a third transistor coupled between the seventh node and a third input terminal configured to receive the second clock signal, the third transistor comprising a gate electrode coupled to 

Regarding claim 8, JHL discloses the light emission control driver of claim 7.  
Jang does not expressly state the driver provided wherein the third capacitor is configured to further lower a low level of the voltage of the fourth node as the emission start signal or the carry signal of the previous stage changes to a low level.  
However, Hwan’s emission driver ([0002]; 150 of Figure 1) is provided wherein the third capacitor (C1 of Figure 4) is configured to further lower a low level of the voltage of the fourth node (Coupled to Q) as the emission start signal or the carry signal (FLM) of the previous stage changes to a low level ([0105], [0109]).  This is among the measures by which fine luminance adjustment is achieved [0056].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the driver of Jang to be modified wherein the third capacitor is configured to further lower a low level of the voltage of the fourth node as the emission start signal or the carry signal of the previous stage changes to a low level, in view of the teaching of Hwan to achieve fine luminance adjustment.  

Regarding claim 13, Jang in view Hwan discloses the light emission control driver of claim 1.  
Jang in view of Hwan does not explicitly disclose the driver further comprising: an eleventh transistor configured to limit a voltage drop width of the first node, the first node being coupled between the input circuit and the first main circuit.  

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the driver of Jang to be modified wherein an eleventh transistor configured to limit a voltage drop width of the first node, the first node being coupled between the input circuit and the first main circuit in view of the teaching of Lee to prevent characteristics of an input unit transistor from changing.  

Regarding claim 14, JHL discloses the light emission control driver of claim 13.  
Jang does not expressly state the driver being provided wherein the eleventh transistor comprises a gate electrode coupled to a second power source, the second power source being configured to maintain a turn-on state of the eleventh transistor.  
However, Lee’s stages of a display device [0002] emission driver (30 of Figures 1, 3) are formed (Figure 4) wherein the eleventh transistor (M1) comprises a gate electrode coupled to a second power source (VSS), the second power source being configured to maintain a turn-on state of the eleventh transistor [0076], preventing characteristics of an input unit transistor from changing [0098].  
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the driver of Jang to be modified wherein the eleventh transistor comprises a gate electrode coupled to a second power source, the second power source being 

Allowable Subject Matter
Claims 2, 3, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, Jang in view of Hwan discloses the light emission control driver of claim 1.  
The cited prior art fails to singularly or collectively discloses the driver wherein the second auxiliary circuit comprises: a fourth capacitor coupled between an eighth node and the output terminal; a thirteenth transistor coupled between the second node and the eighth node, the thirteen transistor comprising a gate electrode coupled to a second power source; and a fourteenth transistor coupled between the output terminal and the second power source, the fourteenth transistor comprising a gate electrode coupled to the eighth node.  
Thus, claim 2 is objected to.

Claim 3 depends from and inherits the limitations of claim 2.
Thus, claim 3 is objected to.



The cited prior art fails to singularly or collectively disclose the device wherein the second auxiliary circuit comprises: a fourth capacitor coupled between an eighth node and the output terminal; a thirteenth transistor coupled between the second node and the eighth node, the thirteen transistor comprising a gate electrode coupled to a second power source; and a fourteenth transistor coupled between the output terminal and the second power source, the fourteenth transistor comprising a gate electrode coupled to the eighth node.  
Thus, claim 16 is objected to.

Claim 17 depends from and inherits the limitations of claim 16.
Thus, claim 17 is objected to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621